DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
The limitation of claim 20 is same as claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajab et al. (US 2019/0329777 A1).
As to claim 1, Rajab discloses a travel route generation system comprising: a travel road information acquisition sensor (para. 0035) that acquires travel road information on a travel road of a host vehicle; an obstacle information acquisition sensor (para. 0023, 0035) that acquires obstacle information on an obstacle on the travel road; and circuitry configured to generate a target travel route (para. 0072), on which the host vehicle travels, in the travel road based on the travel road information and the obstacle information, wherein the circuitry is further configured to: acquire information on at least .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7-8, 10, 12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajab in view of Sugawara et al. (US 2009/0088925 A1).
As to claim 2, Rajab does not explicitly disclose wherein the circuitry is further configured to: set a first dangerous area that the host vehicle does not enter around a first of the at least two peripheral vehicles and a second dangerous area around a second of the at least two peripheral vehicles based on the information on said at least two peripheral vehicles; and set the target space between the first dangerous area and the second dangerous area. However, Sugawara teaches setting a first dangerous area (para. 0044, X2gap_a) that the host vehicle does not enter around a first of the at least two peripheral vehicles and a second dangerous area (para. 0044, X1gap_a) around a second of the at least two peripheral vehicles based on the information on said at least two peripheral vehicles; and set the target space (para. 0054) between the first dangerous area and the second dangerous area. Therefore, given the teaching of Sugawara, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajab by incorporating the feature of first and second dangerous area, to ensure the safety of lane change.
As to claims 3 and 7, Sugawara further teaches wherein the circuitry is further configured to set a first portion that is stretched in the dangerous area behind the first peripheral vehicle of the at least two peripheral vehicles to be longer than a second portion that is stretched in the dangerous area in front of the first of the at least two peripheral vehicles (para. 0044, 7m for the first predetermined value and 10m for the third predetermined value).
As to claims 4, 8, 10, Sugawara further teaches wherein the circuitry is configured to generate a target travel route in response to the lane change operation that occurs for the host vehicle in response to a relative speed between a speed of the host vehicle and a moving speed of the target space being lower than a specified speed (para. 0063-0066).
As to claims 12, 14-15 and 18-20, Sugawara further teaches a controller configured to execute driving control of the vehicle such that the vehicle travels along the target travel route (para. 0079).
Allowable Subject Matter
Claims 5-6, 9, 11, 13, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661